Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 1 of 10




                 EXHIBIT 2
                        Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 2 of 10




1                     Permit and Resource Management Department                                                           ‘


                                                                                                              J UL Z 0

2
                      County of Sonoma
                      2 2550 Ventura Avenue                                                           WWW
                                                                                                      su
                                                                                                                       2020




3
                      Santa Rosa, CA 95403
                      Telephone: (707) 565-7384
                      Facsimile: (707) 565-3767
                                                                                                     BY           .




                                                                                                                                   Wm      ,




4                     Todd. Hoffman@Sonoma—Countvmg


5
                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
6
                                                          IN   AND FOR THE COUNTY OF SONOMA
7
                                                               Warrant No:                      ‘1




8                                                                                              6Q»            zbb'mb
                                                                                                              I       _       ‘       ‘




9                     In the Matter of an Application for an                            POINTS AND AUTHORITIES
                      Inspection and Abatement Warrant for the                          IN   SUPPORT 0F EX PARTE
10                    premises located at 4640 Arlington Ave.,                          APPLICATION FOR INSPECTION
                      Santa Rosa, California, and more                                  WARRANT
11      1
                      particularly described as Assessor's
                      Parcel    Number 014-251—063.                           Code Civ. Proc. § 1822.50        et seq.
        ‘




12


1   3


14      i
                                                                                   I.



15                                                                      INTRODUCTION

                                       COUNTY OF SONOMA (“County”), respectfully requests that this Court issue an
        L




16                               The

17          \
                    Inspection Warrant authorizing the County of Sonoma Permit Resource                    Management Department

18          :
                    (“PRMD”), Sonoma County                Sheriff‘s Department,   County Counsel, the California Department of

19          E
                    Fish and Wildlife, the California Department of Food and Ag‘iculture (CDFA), the                              Sonoma

20                  County Fire and Emergency Services, the Environmental Health Department (“EHS”), P,G.& E,
            I




21              ‘




                    Sonoma County Animal              Control,   by and through their employees,     to inspect the interior and

                I




22                  exterior   and surrounding premises of structures on the property of 4640 Arlington Rd., Santa Rosa,

23

24

                      Points   & Authorities   -   Inspection Warrant
             Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 3 of 10




                                                                    II.



                                                              LEGAL ARG         NT

                      A.       REASONABLE CAUSE EXISTS T0 ISSUE A CIVIL INSPECTION
                               WARRANT BASED 0N THE ALLEGED VIOLATIONS OF
                               BUILDING AND ZONING CODES 0N THE PROPERTY.

                      The     California    Code of Civil Procedure 1822.50, “Inspection Warrants,”         sets forth the


         authority and procedure for issuance of civil inspection warrants.             Code of Civil Procedure      (C.C.P.)




                       An inspection warrant is an order, in writing, in the name ofthe people, sigled by
                           ajudge of a court record, directed to a state or local oﬁicial, commanding him to
                           conduct any inspection required or authorized by a state 0r local law or regulation
                       relating to building, ﬁre, safety, plumbing, electn'cal, health, labor, or zoning.




                      An inspection warrant shall be issued upon cause ifthe applicant meets certain procedural




                       1
     .




     I
                       The parcel is a 4.33 acre parcel that consists of a single family dwelling; a detached two (2) car garage; a
23        barn complex, which consists of a 100’ x 40’ metal barn, a 40’x 20’ metal ham, and a 20’x20’ barn; and several more
     ‘




          accessory smlctures. The parcel has up to two (2) non-permiued travel mailers. Photos attached to the Declaration of Todc
          Hofﬁnan depict the Property and the Sonoma County Code violations at issue   .




            Points   & Authorities   -   Inspection Warrant
                Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 4 of 10




         1822.52).       The County has met         all   ofthe requirements.


                         The Declaration of Code Enforcement Inspector II, Todd Hoffman submitted herewith:                              (1)


         describes with particularity the property for                  which the inspection warrant        is   sought; (2) identiﬁes the
     ;




         purpose of the inspection warrant; (3) describes the previously documented and additional suspected


         violations of the County’s building                and zoning codes;        (4) explains that prior notice      and consent for
     ‘




         pre—arrangcd       site   inspection will likely result in the removal and/or destruction of evidence and (5)


         explains the necessity for forced entry. Moreover, the proposed warrant                          would     limit the hours   of its




                         As to cause, Code Enforcement Inspector Todd Hofﬁnan’s Declaration explains that the

         Property constitutes a potential immediate hazard to health, safety, and welfare ofthe community,




         County has complied with the requirements outlined in the Code of Civil Procedure, and respectfuﬂy

         requests the Court issue an Inspection Warrant in this matter.


15                       In addition to the general authority for inspections             pmsuant to the Code of Civil Procedure




17       (as   adopted by Chapter 7 of the           Sonoma County Code)            contain provisions for inspection of the property


18       including:


19   f
                           Section 104.6 ofthe 2016 California Building                  Code   states:



                           104.6 Right of entry.          Where   it   is   necessary to make an inspection to enforce the
                           provisions of this code, or where the building ofﬁcial has reasonable cause to
                           believe that there exists in a structure or             upon a premises a condition which is
                           contrary to or in violation of this code which              makes the structure or premises
                           unsafe, dangerous 0r hazardous, the building ofﬁcial                  is   authorized to enter the
                           structure or premises at reasonable times to inspect or to perform the duties
                           imposed by this code, provided that if such structure or premises be occupied
                                          be presented to the occupant and enuy requested. If such
                           that credentials




               Points   & Authoriﬁes   -   Inspection Warrant
             Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 5 of 10




                         structure or premises is unoccupied, the building ofﬁcial shall ﬁrst                       make   a
                         reasonable          eﬁoﬂ to locate the owner or other person having charge                 or control of
                         the structure or premises and request entry. If entry                    is   refused, the building
                         ofﬁcial shall have recourse to the remedies provided                      by law to secure    entry.




                       In   County ofContra Costa                v.   Humore, (1996) 45    Cal.   App. 4th 1335, the    First District




         Court stated       that: “.   ..   the statutes governing administmtive warrants vest substantial discretion in the
     i




     a




         court to determine probable cause and provide special protections not present in the criminal


11       context.” Id. at 1351.
     J




     ‘




                       Based on the authority above, as supported by the Declaration submitted herewith,


     {
         grounds and authority for issuance of an inspection warrant                      exist.



                  B.   THE AFFADAVITS 0F COUNTY EMPLOYEES DEMONSTRATE THE NEED
                       FOR AN INSPECTION AND ABATEMENT WARRANT
                       In support of the immediate                need   for   an inspection, the Declaration of Inspector Hoffman

          set forth facts that         evidence the Property constitutes a threat to the health, safety and welfare of the


     1
          community, especially in               light   of the potentially hazardous      electrical      and related uses associated

          with the     illegal   cannabis grow           site.



                     The propeny has a Violation history with Code Enforcement dating back to 2000, when

     E


          several structures       were under construction and being convened from their permitted uses. The

     j
         property has been suspected of cultivating non-pcrmitted commercial cannabis since 2012,                                when

     f
          Santa Rosa Police Department (SRPD) executed a Search Warrant 0n the property and found that


     :
          there   were several thousand plants and a volatile extraction lab (SRPD 120007991).



            Points   & Authorities      -   Inspection   Warmnt
                   Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 6 of 10




                          At the time of the 2012 SRPD warmnt, an                  associate 0f the Property Owner’s, Elias


                                was present on the property.                          own property was the subject of a Code
3




                Stavrinides,                                           Stravinides


                Enforcement Inspection warrant             at   970 Butler Ave., Santa Rosa, CA;          at the   time several thousand


                cannabis plants were observed and subsequently eradicated                     by a secondary Search Warrant       ﬁom the

                Sonoma County Sheriﬁ‘s Ofﬁce Narcotics Unit.

                           1.        In January of 2019,         Code Inspector A. Smith attempted to access             the property in


                response to a complaint regarding multiple Violations. Inspector Smith was prevented from


                accessing the property          by the fence and      gate.   From the right of way, he observed numerous
X




    1
                violations, including the unpermitted construction/                 remodel   of: the   primary residence, a barn, and a


                garage.    He   also observed that at least         one of the structures was being converted into an unpennitted

                dwelling unit. After completing a permit history search of the property, Inspector Smith Issued


                violations for all    of the violations      that   he observed and posted the notices to the propeﬁy in
    ‘




    5



                February of 2019. The Notice and Orders were then sent by certiﬁed mail to the property owner’s


        ;
                address as listed with the         Sonoma County Assessor’s Ofﬁce.

                           2.        Since the original attempt to obtain a            site inspection,    Inspector Smith has

            ‘




                unsuccessfully attempted to contact the property owner on three (3) other separate occasions. Each


                time, Inspector Smith has observed ongoing                    and new construction to the property, including the

            ‘




                possible installation of an unpermitted septic system.                The only communication Inspector Smith has

            ;
                received from the property            owner was a Constructive Notice of Trespass and Deprivation of Rights

                dated February 27, 2019 (Exibit C1). Based on                    my contact with Sonoma County Sheriff’s Ofﬁce

                Detectives regarding the subject property, as well as                 my training and experience, I know that letters

                and notices similar to the one sent to Inspector Smith have been the work product of individuals

                that adhere to the "Sovereign Citizen               Movement,” which purponedly rejects most forms of




                  Points   & Authorities   -   Inspection Warrant
                      Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 7 of 10




                government authority, regulation, and                     taxation. Portions of this       group are recognized by the Federal


                Bureau of Investigation (FBI) as a Domestic Termrist Group.

                            Inspector Smith issued daily Civil Penalties for each violation on April 19, 2019, and on


                June   5,   2019, he issued a Notice ofAbatement Proceedings for                           all violations.   In response to a


                request for an Abatement Hearing, the property                         owner   sent a second Constructive Notice             of

                Trespass and Deprivation of Rights                      letter   date September 4, 2019 (Exibit C2). In this notice the


                property owner several questions regarding the jurisdiction of the hearing, as well as the laws that
‘




i               govern      it.   Since that date there has been no contact with the property owner, and                          all   attempts to
‘




                access the propetty have been thwarted.


                            Based on an analysis of available chronological                    satellite   imagery,   I   know that several

;
                structures        have been demolished, structures and additions have been added, and existing structures

I




                have undergone modiﬁcations                    (e.g.,   modiﬁcation of roof—line). All of these observations would

5

                necessitate an issued permit                 and the requisite inspections. To       date, the available record does not


                show that a        single Building Permit,              Well     & Septic Permit, or Zoning Permit has been issued on this
    l




                propeﬁy, which means that no substantive modiﬁcations should have been done to                                      this   property

    ‘




                from 1963, when the County 0f Sonoma started regulating Land Use with permits, to the present.
        ‘




                            Using     aerial   imagery obtained on March 27, 2020 (Exhibit El                      & E2),     I   conﬁrmed that the


    1
                single family dwelling               was undergoing extensive remodeling              construction, as       was    large barn.   0n

        ‘




                the   ham I observed the installation of up to ﬁve (5) non—pennitted air conditioning/ fan units. Based

                on my training an experience, Iknow that indoor cannabis grows create considerable amounts of

                heat and humidity, which                is   a byproduct of the hi—powered lighting, inigation and organic matter


            ‘
                involved in the cultivation operation. In order to provide optimal growing conditions, growers must


                reduce the heat and humidity with the introduction of mechanical fans and air conditioning units.




                  Points    & Authorities      -   Inspection Warrant
               Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 8 of 10




            Growers of non-permitted cannabis realize                  that their   grow operations can be compromised by the

            observation of their construction efforts and therefore take steps to mitigate their view                           ﬁom the

            public and enforcement ofﬁcers               by   creating visual barriers (e.g., nine foot solid         wood      fences in the


            right   of way) to conceal the construction and addition of air conditioning units to out—buildings that

            would normally not have a need                for air conditioning units, let alone multiple units per structure.


            Based on a historical analysis of satellite imagery, Iknow that the non-permitted                           air conditioning



            units   were    installed in or after July 28, 2019.


                       Using the      aerial   imagery obtained in March of 2020,           I   observed what appears to be two (2)


            non—permitted occupied travel              trailers.   Based on my training and experience,         I   know that properties

>


            engaged in commercial caImabis cultivation have additional security needs that require immediate


I
            on-site security     around the clock to prevent burglaries and product theft.                  To accomplish this,
1




            cultivation sites will          oﬁen place a travel     trailer   immediately adjacent to the grow          site,   thereby


g
            allowing security personnel to live and sleep proximal to the grow                      site.



                        I   have reviewed the current            PRMD permit history database for the subject parcel and have
    ‘




            conﬁrmed that there             are   no building permits    for the mechanical or electrical additions or remodeling.


                        Based on my training and experience with past non—permitted commercial cannabis

            cultivation sites, contact            by telephone or letter generally results        in the property    owner stalling the     site



            inspection until such time that the cannabis has been harvested or relocated to another location off of


            the property. Additionally, based              on my training and experience, advanced notice of requesting an

            inspection, that     is   likely to     be denied, would     likely result in the unlawful cannabis being             removed

            prior to the property           owner or occupant allowing an           inspection.


                       To   date, the   County has not inspected the property, but has reasonable cause                       to believe that



        1
            there will be ﬁlrther Housing, Building                 and Health    & Safety Code violations.         It is   necessary to




              Points   & Authorities    -   Inspection Warrant
                  Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 9 of 10




            speciﬁcally identify further Building, Housing, Health                      & Safety, and Zoning Code violations and to
            protect the health and safety of the occupants                   and public. The County has complied with the

            requirements outlined by the              Code of Civil Procedure, and respectfully requests that the Court                  issue


u


            an inspection wanant in              this matter.




                     C.    CIRCUMSTANCES EXIST T0 SUPPORT THE ISSUANCE OF AN
                           INSPECTION WARRANT

                          Code of Civil Procedure        section 1822.51, provides for the afﬁdavit in support of the warrant


            to contain either statement that consent to inspect has                 been sought and refused or            facts   and
~




            circumstances reasonably justify the failure to seek such consent.                        As   set forth in the Declaration    of

3

            Code Enforcement Inspector Todd Hoﬁman submitted herewith,                               the County’s failure to obtain

            prior consent to enter            and inspect the structures and premises has been reasonably justiﬁed based
E




I




            upon the training and experience of Inspector Hoffman and his opinion that any request                                 for


            inspection       would be denied and would provide an opportunity for the Property owners or Operators

            to   remove or destroy evidence of cannabis               cultivation.      As   such,   good cause   exists regarding the


            County’s request for inspection Without consent and in the absence of the property owner.

                           Furthermore, to California           Code of Civil Procedure         section 1822.56, provides for forced


            entry onto the property and structures therein,                  where access may be denied and a violation relating

            to building, ﬁre, safety, plumbing, electrical, heath, labor or zoning,                        which would be an immediate

    ‘
            threat to health      and    safety.


                          Based on the training and experience of Inspector Todd Hoffman, there                      is   reason to believe
    1




            that the property      owners will continue to withhold access to the propeny so                      that they could relocate


            and/ or destroy evidence. For that reason,               it is   requested that the warrant service foregoes the
        1




            twenty-four (24) hour notice to execution in favor of immediate posting and execution.



                                                                                 III.




                 Points   & Authoriﬁes   -   Inspection Warrant
      Case 4:20-cv-03456-PJH Document 25-3 Filed 08/04/20 Page 10 of 10




                                                       CONCLUSIg 2N

                For the foregoing reasons, the County respectfully requests that the Court issue the proposed

I

    inspection warrant ﬁlled herewith.


         2744' 2a

     Date                                                             Todd Hoffman
                                                                      Code Enforcement    Inspector II




     Points   & Authorities   -   Inspection Warrant
